DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Response to Amendment
Claims 1, 10, and 19 have been amended.  Claims 9 and 18 have been canceled.  Claims 1-8, 10-17, and 19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 10 of Remarks (footnotes omitted):

Rejection of Claims 1-8, 10-17, and 19 under 35 U.S.C. § 101:

Applicant respectfully traverses the rejection of claims 1-8, 10-17, and 19 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, because the pending claims are patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 PEG’) (setting forth a “Revised Step 2A”) and the October 2019 Patent Eligibility Guidance Update (“October 2019 Update’).

A. The claims are not directed to an abstract idea under Step 2A 

The 2019 PEG requires Examiners to identify at least one of three groups of abstract ideas—(a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes. 2019 PEG at 52. “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas.” /d. at 53. For “certain methods of organizing human activity,” the October 2019 Update explains that not all methods of human activity fall under this category—only those in the enumerated sub-groupings of “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.” October 2019 Update at 4-5. In addition, “commercial interactions’ or ‘legal interactions’ include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” October 2019 Update at 5.

Applicant has amended claim 1 to recite “generating, in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference;” “identifying a risk pertaining to a transaction via the fast identification layer in the risk control system, thereby obtaining a first identification result;” “identifying a risk of interference pertaining to the transaction via the model for identifying transactions susceptible to interference, thereby obtaining a second identification result.” At least these steps cannot be performed by a human, mentally or with pen and paper, and do the risk control system is implemented by a server, and the generating the model for identifying transactions susceptible to interference, the identifying the risk pertaining to the transaction, the identifying the risk of interference pertaining to the transaction, and the determining the processing manner for the transaction are performed by a processor of the server.” Applicant therefore respectfully points out that the claims do not fall within the “Mental Processes” or “Certain Methods of Organizing Human Activity” groupings of abstract idea.

Using computers for abstract elements has been shown not to be enough to make abstract claims statutory.  Based on further consideration and the claim amendments, the Examiner has removed the “Mental Processes” grouping as a reason.  However the claims still recite abstract elements under both the Certain Methods of Organizing Human Activity and the Mathematical Concepts grouping of abstract ideas.

Under the 2019 PEG, the present claims do not recite a mathematical concept, a method of organizing human activity, nor a mental process. In this regard, Example 39 of the 2019 PEG Examples recites “a computer-implemented method of training a neural network for facial detection.” 2019 PEG Examples at 8 (Example 39). The Office states that the claim recited in Example 39 is patent eligible at revised Step 2A - Prong 1, because:

The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. 

Id. at 9 (emphases added). 

In the present case, the claims “do[] not recite any mathematical relationships, formulas, or calculations,” the steps recited in the claims “are not practically performed in the human mind,” and the claims “do[] not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” Id. Accordingly, under the 2019 PEG, the claims do not recite an abstract idea, and the claims are “eligible at Prong One of revised Step 2A.” 2019 PEG, at 15. The § 101 rejection should, therefore, be withdrawn for this reason alone.

Applicant’s claim 1 recites “calculating a score of a decision function…”

Mitigating risk and using generic machines and computers have been shown to not be enough to make abstract claims statutory.  

Further, even assuming that the claims recite an abstract idea, which they do not, the claims are not “directed to” any alleged abstract idea under the 2019 PEG. In this regard, the 2019 PEG sets forth a revised procedure to determine whether a claim is “directed to” a judicial exception under the Step 2A analysis. Under the revised procedure, “[i]f the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.” 2019 PEG, at 17. Notwithstanding the resolution of Prong One of the 2019 PEG, Applicant submits that the claims are patent eligible at Prong Two, because “the claim|[s] as a whole integrat[e] the recited judicial exception into a practical application of that exception.”

Here, Applicant’s claims recite practical applications of methods for risk control. Applicant’s specification explains:

However, the risk control system may over-assess risks pertaining to transactions for some reasons, resulting in false positives of account theft risks even in the case where no account theft risk is existent. As a result, the transaction is required to perform user authentication, the transaction is deemed as not successfully processed, and the use account becomes restricted, thereby “disturbing” the user. The transaction is therefore an interfered transaction. Interfered transactions not only result in additional operations, lengthen the processing time, but may also reduce success rate of the transactions. 

Applicant’s specification at para. [0005].

The above, however, is improving the process of risk mitigation, not technology.

As provided in Applicant’s specification, a solution to the problems discussed above and embodied in independent claim 1 involves a method that for identifying a risk pertaining to a transaction to be processed. The method “generat[es], in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference;” “identif[ies] a risk pertaining to a transaction via the fast identification layer in the 

Thus, independent claim 1, as a whole, integrates the asserted judicial exception into a practical application. Therefore, the claimed subject matter is not “directed to” a judicial exception, but are instead directed to a patent-eligible “practical application” of technology.

The practical application itself cannot be abstract.  Improving financial transaction risk mitigation is not improving technology itself as claimed.

B. The claims, as a whole, recite “significantly more” under Step 2B

Applicant respectfully submits that the recited features of independent claim 1 do not constitute generic functions that can be performed by a generic device. The Federal Circuit has noted that “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces” when it found the claimed “content filtering system” to be patent eligible. BASCOM, 119 U.S.P.Q.2d at 1243. Instead, the pending claims recite a non-conventional non-generic arrangement of steps for identifying a risk pertaining to a transaction to be processed. For this additional reason, the pending claims recite “significantly more” than the alleged abstract idea.

BASCOM improved computer technology.  Improving risk as claimed is improving a business process.

As discussed above, “[i]nterfered transactions not only result in additional operations, lengthen the processing time [for the conventional control system], but may also reduce success rate of the transactions” (Applicant’s specification at para. [0005]). Applicant’s “technical solution identifies transactions susceptible to interference via a fast identification layer and a model for identifying transactions susceptible to interference before the in-depth identification of the risk control system, thereby identifying transactions susceptible to interference 

Moreover, Applicant’s claims do not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and device for identifying a risk pertaining to a transaction to be processed. The particular arrangement of elements in the claims provides a technical improvement described above. Thus, for these additional reasons, Applicant’s claims recite “significantly more” than any alleged abstract idea.

Preemption is not a two-way test for eligibility.

Accordingly, Applicant submits that the Office has not established a prima facie case for both Steps 2A and 2B under the 2019 PEG. Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §103 Rejection, starting pg. 16 of Remarks:

Rejection of Claims 1, 10, and 19 under 35 U.S.C. § 103:

Applicant respectfully traverses the rejection of claims 1, 10, and 19 under 35 U.S.C. § 103 as allegedly being unpatentable over Gopinathan.

“The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. . . . [R]ejections on obviousness cannot be sustained with mere conclusory statements.” M.P.E.P. § 2142, 9th Ed. (Mar. 2014) (internal citation and inner quotation omitted). “[T]he framework for the objective analysis for determining obviousness under 35 U.S.C. 103 is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). ... The factual inquiries . . . are as follows: (A) [d]etermining the scope and content of the prior art; and (B) [a]scertaining the differences between the claimed invention and the prior art; and (C) [r]esolving the level of ordinary skill in the pertinent art.” M.P.E.P. § 2141(II). In rejecting a claim, “Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.” M.P.E.P. § 2141(IIl). 

Independent claim 1 recites: 



generating, in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference; 
identifying a risk pertaining to a transaction via the fast identification layer in the risk control system, thereby obtaining a first identification result; 

identifying a risk of interference pertaining to the transaction via the model for identifying transactions susceptible to interference, thereby obtaining a second identification result; and 

determining a processing manner for the transaction based on the first identification result and the second identification result, 

wherein determining the processing manner of the transaction comprises: 

calculating a score of a decision function based on a risk score included in the first identification result and an interference tendency score included in the second identification result; when the score of the decision function is smaller than a preset threshold value, releasing the transaction; and 

when the score of the decision function is greater than the preset threshold value, further identifying, by an in-depth identification layer in the risk control system, the risk pertaining to the transaction.

Gopinathan does not teach or suggest at least the emphasized elements of claim 1.

Gopinathan et al. is about “Fraud Detection Using Predictive Modeling.” (Title)

Gopinathan broadly analyzes transactions to mitigate interference by monitoring  false-positive rates and uses cascaded process for further processing of transactions if a score for likely fraud is met (e.g. Fig. 20 and col. 31, lines 50-57).

Applicant’s invention is about “Method, Apparatus and Electronic Device For Identifying Risks Pertaining To Transactions To Be Processed.” (Title)

Therefore both are about identifying risks of transaction processing.

The Examiner alleged that Gopinathan discloses the above emphasized elements, citing col. 4, lines 42-54, col. 6, 17-27, col. 2, lines 12-24, col. 27, lines 64-67, col. 28, lines 1-5, (Office Action, p. 15-20). However, neither the portions of Gopinathan cited by the Examiner, nor any other portion of Gopinathan, can constitute a teaching or suggestion of the above emphasized elements of claim 1.

Gopinathan discloses:
Referring now to FIG. 8, the overall functional architecture of system 100 is shown. System 100 is broken down into two major components: model development component 801 and transaction processing component 802. Model development component 801 uses past data 804 to build neural network 108 containing information representing learned relationships among a number of variables. Together, the learned relationships form a model of the behavior of the variables. Although a neural network is used in the preferred embodiment, any type of predictive modeling technique may be used. For purposes of illustration, the invention is described here in terms of a neural network. 

(col. 4, lines 42-54, emphasis added). Gopinathan also discloses “[m]odule matchauth.sas 1105 samples this transaction data to obtain a new transaction data set containing all of the fraud accounts and a randomly-selected subset of the non-fraud accounts. In creating the new transaction data set, module matchauth.sas 1105 uses information from fraud database 1102 to determine which accounts have fraud and which do not” (col. 6, lines 17-27, emphasis added).

However, Gopinathan does not teach or suggest “generating, in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference,” as recited in claim 1 (emphasis added). Gopinathan does not teach or suggest which layer where its model is generated. Gopinathan’s “new transaction data set containing all of the fraud accounts” and “a randomly-selected subset of the non-fraud accounts” are also not “interfered transactions” and “un-interfered transactions,” as recited in claim 1 (emphasis added).

Based on positive and negative samples is using data from all transactions (i.e. that is transactions either fail the first test (therefore positive) or pass (therefore negative).

The transactions would include both interfered and un-interfered transactions as they do both and they are measuring error (e.g. false-positives).

From Gopinathan:
“Neural networks learn from examples by modifying their weights. The "training" process, the general techniques of which are well known in the art, involves the following steps:

1) Repeatedly presenting examples of a particular input/output task to the neural network model;

2) Comparing the model output and desired output to measure error; and

3) Modifying model weights to reduce the error.

This set of steps is repeated until further iteration fails to decrease the error. Then, the network is said to be "trained." Once training is completed, the network can predict outcomes for new data inputs.” (col. 5, lines 51-63)

Samples of fraud (positive samples) and non-fraud (negative samples) accounts….
“Module readauth.sas 1104 reads transaction data from past transaction database 1101. Module matchauth.sas 1105 samples this transaction data to obtain a new transaction data set containing all of the fraud accounts and a randomly-selected subset of the non-fraud accounts. In creating the new transaction data set, module matchauth.sas 1105 uses information from fraud database 1102 to determine which accounts have fraud and which do not. For effective network training, it has been found preferable to obtain approximately ten non-fraud accounts for every fraud account.” (col. 6, lines 17-27)

Gopinathan therefore samples for training with positive and negative samples and looking at output (include un-interfered transactions) in order to reduce error.

Further, Gopinathan discloses:

It is desirable, therefore, to have an automated system that uses available information regarding cardholders, merchants, and transactions to screen transactions and isolate those which are likely to be fraudulent, and which captures a relatively high proportion of frauds while maintaining a relatively low false-positive rate. Preferably, such a system should be able to handle a large number of interdependent variables, and should have capability for redevelopment of the underlying system model as new patterns of fraudulent behavior emerge. 

fraud score (representing the likelihood of fraud for the transaction) is obtained 1606 and compared to a threshold value 1607” (col. 27, lines 64-67, col. 28, lines 1-5, emphasis added).

However, Gopinathan does not teach or suggest “identifying a risk of interference pertaining to the transaction via the model for identifying transactions susceptible to interference, thereby obtaining a second identification result; and “calculating a score of a decision function based on a risk score included in the first identification result and an interference tendency score included in the second identification result,” as recited in claim 1 (emphasis added). These claim elements require “a score of a decision function,” “a risk score included in the first identification result,” and “an interference tendency score included in the second identification result.” To the extent the Examiner interprets Gopinathan’s “fraud score” as the claimed “interference tendency score included in the second identification result,” which is incorrect, the Examiner has not shown where Gopinathan teaches “a score of a decision function” and “a risk score included in the first identification result” recited in claim 1.

Gopinathan teaches output scores from their second model…
“Referring now to FIG. 20, there is shown a flowchart of the operation of the transaction processing component in a cascaded system. First, transaction processing component 802 scores each transaction using the first model 2002, as described above. Those transactions that score above the cascade threshold 2003 are applied to the second neural network model 2005. The system outputs scores and reason codes from either the first model 2004 or the second model 2006, as appropriate.” (col. 31, lines 37-45)

The above teaches looking at their model output for error.

In view of the shortcomings of the prior art and the errors in analysis of the prior art set forth in the Office Action, the Office Action has neither properly determined the scope and content of the prior art nor properly ascertained the differences between the claimed invention and the prior art. Moreover, there would have been no reason for one of ordinary skill in the art to modify the references to achieve the claimed combinations. Thus, the Office Action has failed to clearly articulate a reason why the prior art would have rendered the claimed invention obvious to one of ordinary skill in the art. Accordingly, no prima facie case of obviousness has been established, and claim 1 is allowable.

Respectfully, the Examiner has carefully considered Applicant’s arguments above but maintains that Gopinathan et al. teaches most if not all of the claim elements.  Gopinathan is using neural network modeling and analysis to perform transaction analysis in order to determine if a transaction has to be further analyzed for fraud (e.g. Fig. 20).  In doing this, they are training their model with samples from both non-fraud transactions and fraudulent transactions.  Their model further looks to improve (train) by looking at error (false-positive) in terms of model versus desired output.  

From Gopinathan…
“In accordance with the present invention, there is provided an automated system and method for detecting fraudulent transactions, which uses a predictive model such as a neural network to evaluate individual customer accounts and identify potentially fraudulent transactions based on learned relationships among known variables. These relationships enable the system to estimate a probability of fraud for each transaction. This probability may then be provided as output to a human decision-maker involved in processing the transaction, or the issuer may be signaled when the probability exceeds a predetermined amount. The system may also output reason codes that reveal the relative contributions of various factors to a particular result. Finally, the system periodically monitors its performance, and redevelops the model when performance drops below a predetermined level.” (col. 2, lines 27-42)

“Referring now to FIG. 20, there is shown a flowchart of the operation of the transaction processing component in a cascaded system. First, transaction processing component 802 scores each transaction using the first model 2002, as described above. Those transactions that score above the cascade threshold 2003 are applied to the second neural network model 2005. The system outputs scores and reason codes from either the first model 2004 or the second model 2006, as appropriate.” (col. 31, lines 37-45)

Independent claims 10 and 19, although different in scope from claim 1 and from each other, recite elements similar to those of claim 1 and are thus allowable for at least reasons similar to those discussed above with respect to claim 1.

Applicant respectfully requests withdrawal of the 35 U.S.C. § 103 rejection of claims 1, 10, and 19.

Based on the above response, the Examiner respectfully maintains but modifies the rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8, 10-17, and 19 are directed to a method, system or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 10 and product Claim 19.  Claim 1 recites the limitations of:
A method for identifying a risk pertaining to a transaction to be processed, comprising:
generating, in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference;
identifying a risk pertaining to a transaction via the fast identification layer in the risk control system, thereby obtaining a first identification result;
identifying a risk of interference pertaining to the transaction via the model for identifying transactions susceptible to interference, thereby obtaining a second identification result; and
determining a processing manner for the transaction based on the first identification result and the second identification result, wherein determining the processing manner of the transaction comprises: 
wherein the risk control system is implemented by a server, and the generating the model for identifying transactions susceptible to interference, the identifying the risk pertaining to the transaction, the identifying the risk of interference pertaining to the transaction, and the determining the processing manner for the transaction are performed by a processor of the server; and
calculating a score of a decision function based on a risk score included in the first identification result and an interference tendency score included in the second identification result;
when the score of the decision function is smaller than a preset threshold value, releasing the transaction; and
when the score of the decision function is greater than the preset threshold value, further identifying, by an in-depth identification layer in the risk control system, the risk pertaining to the transaction.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the Step 2A-Prong 1: YES. The claims are abstract)
The claims also recite a calculating a score of a decision function, therefore the claims are also abstract under Mathematical Concepts of calculating a score of a decision function.  Claim 1 is determining a processing manner based on calculating a score of a decision function.  See MPEP 25106.04(a)(2) I C regarding mathematical calculations of a number.  Also, giving the claim it’s broadest reasonable interpretation and in light of the specification (para. [0038]), the calculation of the score of a decision function could encompass a formula (e.g. dependent claim 2).  
This judicial exception is not integrated into a practical application. In particular, the claims only recite: machine, server, processor (Claim 1); a processor, memory, machine, server (Claim 10); and computer readable medium, processor, server, and machine (Claim 19).  There is no computer required to even perform the steps of Claim 1 (e.g. the “risk control system” appears to be flow charts such as Fig. 2).  The “machine learning,” in the claims is using “machine” as a generic term and not a particular machine (see MPEP 2106.05(b)).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 10, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8 and 11-17 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 5819226 to Gopinathan et al. in view of Patent No. US 8572391 to Golan et al.
Regarding claims 1, 10, and 19
(claim 1) A method for identifying a risk pertaining to a transaction to be processed, comprising:

generating, in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying 

{From Applicant’s disclosure on “fast identification layer”…

“Therefore, as shown in FIG. 2, identification rules of a risk control system 200 are divided into two layers in the related technology: a fast identification layer (also referred to as layer Tl) and an in-depth identification layer (also referred to as layer T2). When the risk control system 200 detects the transactions to be processed, layer Tl first identifies the transactions to be processed (202); layer Tl is configured with fewer fast identification rules ( which may include at least one of the various types of the above-described manually defined rules or machine learning models, etc., which is not lirnited here), and through these fast identification rules, it can quickly identify the transactions to be processed that are security events (e.g., there is no or almost no risk of account theft).” [0023]

Therefore “fast identification layer” (layer T1) is: 1) a layer that first identifies transactions to be processed; configured with identification rules.}

Gopinathan et al. teaches:
Form (generating) a model based on neural networks…
“Referring now to FIG. 8, the overall functional architecture of system 100 is shown. System 100 is broken down into two major components : model development component 801 and transaction processing component 802. Model development component 801 uses past data 804 to build neural network 108 containing information representing learned relationships among a number of variables. Together, the learned relationships form a model of the behavior of the variables. Although a neural network is used in the preferred embodiment, any type of predictive modeling technique may be used. For purposes of illustration, the invention is described here in terms of a neural network.” (col. 4, lines 42-54)

Identify potentially fraudulent transactions (fast identification layer)…
“In accordance with the present invention, there is provided an automated system and method for detecting fraudulent transactions, which uses a predictive model such as a neural network to evaluate individual customer accounts and identify potentially fraudulent transactions based on learned relationships among known variables. These relationships enable the system to estimate a probability of fraud for each transaction. This probability may then be provided as output to a human decision-maker involved in processing the transaction, or the issuer may be signaled when the probability exceeds a predetermined amount. The system may also output reason codes that reveal the relative contributions of various factors to a particular result. Finally, the 

Samples of fraud (positive samples) and non-fraud (negative samples) accounts….
“Module readauth.sas 1104 reads transaction data from past transaction database 1101. Module matchauth.sas 1105 samples this transaction data to obtain a new transaction data set containing all of the fraud accounts and a randomly-selected subset of the non-fraud accounts. In creating the new transaction data set, module matchauth.sas 1105 uses information from fraud database 1102 to determine which accounts have fraud and which do not. For effective network training, it has been found preferable to obtain approximately ten non-fraud accounts for every fraud account.” (col. 6, lines 17-27)

“Neural networks learn by training, which is well known in the art…
“Neural networks learn from examples by modifying their weights. The "training" process, the general techniques of which are well known in the art, involves the following steps:

1) Repeatedly presenting examples of a particular input/output task to the neural network model; 
2) Comparing the model output and desired output to measure error; and 
3) Modifying model weights to reduce the error. 

This set of steps is repeated until further iteration fails to decrease the error. Then, the network is said to be "trained." Once training is completed, the network can predict outcomes for new data inputs.” (col. 5, lines 51-63) 

Another example of training using samples…
“Module readauth.sas 1104 reads transaction data from past transaction database 1101. Module matchauth.sas 1105 samples this transaction data to obtain a new transaction data set containing all of the fraud accounts and a randomly-selected subset of the non-fraud accounts. In creating the new transaction data set, module matchauth.sas 1105 uses information from fraud database 1102 to determine which accounts have fraud and which do not. For effective network training, it has been found preferable to obtain approximately ten non-fraud accounts for every fraud account.” (col. 6, lines 18-27)

Example of “cascaded” operation where the first operation could also be a fast identification layer…
“One way to improve system performance is via "cascaded" operation. In cascaded operation, more than one neural network model is used. The second neural network model is trained by model development component 801 in a similar manner to that described earlier. However, in training the second model, model development component 801 uses only those transactions that have fraud scores, as determined by prior application to the first neural network model, above a predetermined cascade threshold. Thus, the second model provides more accurate scores for high-scoring transactions. While the same fraud-related variables are available to train both models, it is often the case that different variables are found to be significant in the two models.” 

	See Risk Control System below.

identifying a risk pertaining to a transaction via the fast identification layer in the risk control system, thereby obtaining a first identification result;

Makes a decision (identifying) with respect to fraud (risk pertaining to a transaction) based on number of transactions in 24 hours and dollars authorized…
“Issuers of credit cards have sought to limit fraud losses by attempting to detect fraudulent use before the cardholder has reported a lost or stolen card. One conventional technique is known as parameter analysis. A parameter analysis fraud detection scheme makes a decision using a small number of database fields combined in a simple Boolean condition. An example of such a condition is:

(1)   if (number of transactions in 24 hours>X) and (more than Y dollars authorized) then flag this account as high risk” (col. 1, lines 48-57)

identifying a risk of interference pertaining to the transaction via the model for identifying transactions susceptible to interference, thereby obtaining a second identification result; and

{From Applicant’s disclosure on “interference”…

“It can be seen that the technical solution identifies transactions susceptible to interference via a fast identification layer and a model for identifying transactions susceptible to interference before the in-depth identification of the risk control system, thereby identifying transactions susceptible to interference quickly and accurately in the scenario where risks are controllable, and reducing the probability of transactions susceptible to interference being interfered with, as well as reducing the impact on the risk control system and lowering the improvement requirements needed for the risk control system.

Therefore “interference” is transactions that are interfered with for more risk (in-depth) analysis}

Screen (identify) transaction likely to be fraudulent while maintaining low false-positive rate (therefore risk of interference)…
screen transactions and isolate those which are likely to be fraudulent, and which captures a relatively high proportion of frauds while maintaining a relatively low false-positive rate. Preferably, such a system should be able to handle a large number of interdependent variables, and should have capability for redevelopment of the underlying system model as new patterns of fraudulent behavior emerge.” (col. 2, lines 15-24)

Fig. 16 and obtain fraud score (ref. 1606) from neural network (1605) for current transaction (1603)…	


    PNG
    media_image1.png
    261
    389
    media_image1.png
    Greyscale



determining a processing manner for the transaction based on the first identification result and the second identification result, 

	See determining the processing below.

wherein the risk control system is implemented by a server, and the generating the model for identifying transactions susceptible to interference, the identifying the risk pertaining to the transaction, the identifying the risk of the interference pertaining to the transaction, and the determining the processing manner for the transaction are performed by a processor of the server; and

CPU (server) preforms various functions of the system and provice neural network model for predicting fraud and likelihood of fraud…
“Referring now to FIG. 1, there is shown a block diagram of a typical implementation of a system 100 in accordance with the present invention. Transaction information is applied to system 100 via data network 105, which is connected to a conventional financial data facility 106 collecting transaction information from conventional sources such as human-operated credit-card CPU 101 runs software program instructions, stored in program storage 107, which direct CPU 101 to perform the various functions of the system. In the preferred embodiment, the software program is written in the ANSI C language, which may be run on a variety of conventional hardware platforms. In accordance with the software program instructions, CPU 101 stores the data obtained from data network 105 in data storage 103, and uses RAM 102 in a conventional manner as a workspace. CPU 101, data storage 103, and program storage 107 operate together to provide a neural network model 108 for predicting fraud. After neural network 108 processes the information, as described below, to obtain an indication of the likelihood of fraud, a signal indicative of that likelihood is sent from CPU 101 to output device 104.” (col. 3, lines 34-55)

“Referring now to FIG. 8, the overall functional architecture of system 100 is shown. System 100 is broken down into two major components: model development component 801 and transaction processing component 802. Model development component 801 uses past data 804 to build neural network 108 containing information representing learned relationships among a number of variables. Together, the learned relationships form a model of the behavior of the variables. Although a neural network is used in the preferred embodiment, any type of predictive modeling technique may be used. For purposes of illustration, the invention is described here in terms of a neural network.” (col. 4, lines 43-54)

“Transaction processing component 802 performs three functions: 1) it determines the likelihood of fraud for each transaction by feeding data from various sources 805, 806 into neural network 108, obtaining results, and outputting them 807; 2) when applicable, it creates a record in a profile database 806 summarizing past transactional patterns of the customer; and 3) when applicable, it updates the appropriate record in profile database 806.” (col. 4, lines 55-62)

“Referring now to FIG. 20, there is shown a flowchart of the operation of the transaction processing component in a cascaded system. First, transaction processing component 802 scores each transaction using the first model 2002, as described above. Those transactions that score above the cascade threshold 2003 are applied to the second neural network model 2005. The system outputs scores and reason codes from either the first model 2004 or the second model 2006, as appropriate.” (col. 31, lines 37-45)

From Fig. 20, ref. 2002-2006 show score using first model and if score is greater than threshold, score using a second model…

    PNG
    media_image2.png
    418
    379
    media_image2.png
    Greyscale



Where the system monitors false positive rates (risk of interference)…
“The system periodically monitors its performance by measuring a performance metric comprising the fraud detection rate and the false positive rate. Other factors and statistics may also be incorporated into the performance metric. When the performance metric falls below a predetermined performance level, the system may either inform the user that the fraud model needs to be redeveloped, or it may proceed with model redevelopment automatically.” (col. 31, lines 50-57)

wherein determining the processing manner of the transaction comprises: 
calculating a score of a decision function based on a risk score included in the first identification result and an interference tendency score included in the second identification result;

Obtained (calculating) a fraud (risk) score based on applying profile data (first identification result) and neural network data (second identification result), where applying profile data and neural network data is applying to a “decision function” based on first and second results…
“Referring now to FIG. 16, there is shown a flowchart of a real-time system using the profile database. Upon receiving a merchant's request for authorization on a transaction 1602, the system obtains data for the current transaction 1603, as well as profile data summarizing transactional patterns for the customer 1604. It then applies this data to the stored neural network model 1605. A fraud score (representing the likelihood of fraud for the transaction) is obtained 1606 and compared to a threshold value 1607.” (col. 27, lines 64-67 to col. 28, lines 1-5)

Performance metric (score) based on fraud detection rate (risk score) and false positive (interference tendency) score…
“The system periodically monitors its performance by measuring a performance metric comprising the fraud detection rate and the false positive rate.” (col. 31, lines 50-52)

when the score of the decision function is smaller than a preset threshold value, releasing the transaction; and

Fig. 16, ref’s. 1607 (less than threshold) and 1609 (low fraud score)…

    PNG
    media_image3.png
    223
    329
    media_image3.png
    Greyscale


Where system is not blocked (released) and sent to authorization system…
“Steps 1601 through 1607 occur before a transaction is authorized, so that the fraud score can be sent to an authorization system 1608 and the transaction blocked by the authorization system if the threshold has been exceeded. If the threshold is not exceeded, the low fraud score is sent to the authorization system 1609. The system then updates customer profile database 806 with the new transaction data 1610. Thus, in this system, profile database 806 is always up to date (unlike the batch and semi-real-time systems, in which profile database 806 is updated only periodically).” (col. 28, lines 6-15)

when the score of the decision function is greater than the preset threshold value, further identifying, by an in-depth identification layer in the risk control system, the risk pertaining to the transaction.

Fig. 1, ref. 1607 (greater than threshold) and flag account as high risk (identifying the risk)…


    PNG
    media_image4.png
    228
    299
    media_image4.png
    Greyscale


“Steps 1601 through 1607 occur before a transaction is authorized, so that the fraud score can be sent to an authorization system 1608 and the transaction blocked by the authorization system if the threshold has been exceeded. If the threshold is not exceeded, the low fraud score is sent to the authorization system 1609. The system then updates customer profile database 806 with the new transaction data 1610. Thus, in this system, profile database 806 is always up to date (unlike the batch and semi-real-time systems, in which profile database 806 is updated only periodically).” (col. 28, lines 6-15) 

Reason for fraud codes…
 FIG. 4 shows transaction analysis screen 401 that allows the fraud analyst to examine each high-risk transaction and determine appropriate fraud control actions. It includes account information 402, fraud score 403, explanations derived from reason codes 404 that indicate the reasons for fraud score 403, and two scrolling windows 405 and 406 that show transaction information for the current day and the past seven days 405, and for the past six months 406.

Risk Control System
Gopinathan et al. teaches risk.  They do not explicitly teach risk control system.  

Golan et al. also in the business of risk teaches:

System with risk and control performed using computing devices…
“The functionality of various components, such as the risk based authentication system 140, risk based authentication server 150, access control server 152, risk scoring module 154, adaptive authentication module 156, decision engine 157, and/or administration utility 158 may be performed by suitable computing devices such as processor or controller 132, or if computation is more dispersed, by a combination of processor or controller 112 and/or processor or controller 132, or other modules. Various steps of methods according to embodiments of the present invention may also be carried 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Gopinathan et al. the ability to have a risk control system as taught by Golan et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Golan who teaches computing device can perform risk and control functions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least fraud and multiple screening using machine learning or tree classifiers.
US-20140304158-A1; US-20160104163-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693